Citation Nr: 0521515	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  98-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for a scar of the 
right hip.  

2.  Entitlement to service connection for arthritis of the 
right hip, to include as secondary to the veteran's service-
connected residuals of a fracture of the right medial 
malleolus and distal tibia.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from November 1971 until 
November 1975.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from January 1998 and June 1998 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Muskogee, Oklahoma.

These matters were previously before the Board in February 
1999, July 2003 and September 2004.  On those occasions, 
remands were ordered to accomplish further development.  


FINDINGS OF FACT

1.  The veteran's right hip scar is not symptomatic upon 
objective demonstration and does not limit right hip 
function.

2.  The competent evidence fails to show that veteran's right 
hip arthritis was proximately due to or the result of his 
service-connected right ankle disability, or that it was 
chronically aggravated by his right ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for a right hip scar have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Code 7805 (prior to August 30, 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2004).

2.  Arthritis of the right hip is not proximately due to, or 
chronically aggravated by, the veteran's residuals of a 
fracture of the right medial malleolus and the right distal 
tibia, was not incurred or aggravated by active service, and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in February 2003 and November 2004 apprised 
the appellant of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were filed and initially denied prior to 
the enactment of the VCAA.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA post service treatment and examination.  

It is noted that, at his March 2004 VA examination, the 
veteran stated that he had been in a vehicular accident in 
1981.  The veteran reported that he had been in and out of 
the hospital over 3 or 4 days.  The facility was the Ardmore 
Hospital in Madill, Oklahoma.  Per the Board's September 2004 
remand instructions, the RO made an attempt to obtain such 
records.  However, a notation in the claims file indicates 
that such attempt was unsuccessful.  Given these 
circumstances, the Board finds that adequate efforts were 
undertaken by the RO in developing the veteran's claim.  It 
is not felt that additional efforts are required under the 
VCAA.  Indeed, it appears further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  



Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A . §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  

In Allen v. Brown, 7 Vet.App. 439 (1995), the Court defined 
"disability" in the context of secondary service connection 
as impairment of earning capacity, including any additional 
impairment of earning capacity resulting from a service-
connected disorder, regardless of whether the additional 
impairment is a separate disease or injury that was caused by 
the service-connected disorder.  In other words, it is not 
necessary that an etiological relationship exist between the 
service-connected disorder and the nonservice-connected 
disorder.  If a nonservice-connected disorder is aggravated 
by a service-connected disorder, the veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Id. at 448.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309 (2004).



I.  Increased rating- right hip scar  

Factual background

Upon VA examination in May 1998, there was a "1 x 1" scar 
on the upper mil-lateral thigh just below the trochanter.  It 
was very slightly depressed, nontender and nonindurated in 
the place of the previous stitches.  There was also a long 
vertical scar from his hip replacement anterior to the first 
scar.  The impression was status post right hip laceration, 
residual scar without problems.  

The veteran was next examined in March 2004.  At that time, 
there was a long scar measuring about 20 inches along the 
right hip.  That scar resulted from a previous total hip 
replacement.  There was also a second scar measuring about 3 
cm. long, located just below the right hip scar.  That scar 
was mildly depressed, but there was no elevation and no 
tenderness to palpation underneath.  There was no keloid 
formation.  The scar was superficial and there was no 
adherence to the underlying tissue.  It was not irregular, 
atrophic, shiny, scaly or unstable.  It was slightly 
hyperpigmented compared to the normal areas of the skin.  
There was no inflammation or edema.  There was no area of 
induration or inflexibility of the skin in the area of the 
scar.  The impression was that of a scar on the right thigh 
that was asymptomatic except for occasional itching.  In 
closing, the examiner additionally commented that the right 
hip scar was not tender or painful upon objective 
demonstration and was not productive of any impairment of 
right hip function.  

Analysis

The veteran is currently assigned a noncompensable evaluation 
for a scar of the right hip pursuant to Diagnostic Code 7805.  
While the schedular criteria pertaining to disabilities of 
the skin were revised effective August 30, 2002, Diagnostic 
Code 7805 was essentially unaltered by such amendments.  

The provisions of Diagnostic Code 7805, both before and after 
August 30, 2002, instructs the rater to evaluate the scar 
based on limitation of function of the part affected.  Here, 
however, the March 2004 VA examination indicated that the 
right hip scar did not in any way impede right hip function.  
Thus, a higher rating is not for application under Diagnostic 
Code 7805.  

The Board has also considered whether any alternate Code 
sections might provide a basis for a higher rating.  Both 
before and after August 30, 2002, that Diagnostic Code 7804 
provides a 10 percent rating for scars that are superficial 
or painful on examination.  Here, the evidence of record does 
reveal a superficial scar of the right hip.  However, such 
evidence fails to demonstrate that the veteran's right hip 
scar was painful.  To the contrary, a May 1998 VA examination 
showed that the scar was nontender.  The diagnosis at that 
time was status post right hip laceration, residual scar 
without problems.  Furthermore, upon subsequent examination 
in March 2004, the veteran's right hip scar was again noted 
to be asymptomatic except for occasional itching.  There was 
no tenderness to palpation.  In fact, the VA examiner 
explicitly commented that the right hip scar was not tender 
or painful upon objective demonstration and was not 
productive of any impairment of right hip function.  Based on 
the foregoing, a compensable evaluation for the veteran's 
right hip scar under Diagnostic Code 7804 is not warranted.  

The Board has also considered Diagnostic Code 7802, as 
revised effective August 30, 2002.  That Code section 
provides a 10 percent rating for scars, other than to the 
head, face or neck, that are superficial and do not cause 
limitation of motion, provided that they measure 144 square 
inches or more in area.  However, the evidence here does not 
establish a right hip scar of this size.  

Furthermore, the Board has considered the revised version of 
Diagnostic Code 7803, which affords a 10 percent rating for 
scars that are superficial and unstable.  Here, however, 
there is no showing of an unstable scar.  To the contrary, VA 
examination in March 2004 explicitly found that the scar was 
not unstable.  No other Code sections are relevant to the 
claim at issue.  

In conclusion, the veteran's currently assigned 
noncompensable evaluation for a scar of the right hip is 
appropriate and there is no basis for a higher evaluation.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
right hip scar has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.

II.  Service connection- right hip arthritis

Factual background

The veteran's service medical records are absent any 
complaints or treatment concerning the right hip.  Such 
records did reveal that the veteran was involved in a 
motorcycle accident in 1973, in which he fractured his right 
medial malleolus and his right distal tibia.

Following service, a VA examination dated in June 1982 did 
not indicate any right hip problems.  

VA outpatient treatment reports dated in 1997 show complaints 
of right hip pain.  One such report contained the veteran's 
statements regarding his medical history.  Specifically, he 
was told he needed he needed a hip replacement back in 1989.
  
In September 1997, the veteran underwent a right hip total 
arthroplasty at a VA hospital.  Following the operation, the 
veteran was noncompliant with his post-surgical instructions, 
resulting in 3 subsequent dislocations of the right hip.  He 
was then admitted to a VA hospital for rehabilitation.  Such 
admission report did not report any history of injury to the 
right hip during service, nor did it address the etiology of 
the veteran's right hip difficulties.  

In October 1997, the veteran was again hospitalized.  At that 
time he underwent a right hip reduction.  

In March 1998 correspondence, the veteran attributed his 
right hip troubles to the accident sustained during service 
in 1973.  

The veteran was examined by VA in May 1998.  The examination 
report noted the history of a right ankle injury during 
service.  The veteran had right ankle difficulty over the 
years.  The report of medical history also noted the 
veteran's hip replacement.  The VA May 1998 examination 
report did not contemplate whether the veteran's hip 
disability was proximately due to or the result of his 
service-connected right ankle disability.

VA outpatient treatment records dated in 1998 and 1999 
reflect care for right hip pain and frequent dislocation.  
These records did not consider the etiology of the right hip 
disability.

The veteran was examined by VA in March 2004.  At that time, 
he was diagnosed with degenerative joint disease of the right 
hip, status post total hip replacement with limitation of 
function due to severe pain.  

The VA examiner reviewed the x-ray reports prior to the 
veteran's hip replacement surgery.  Such records were 
consistent with traumatic arthritis and avascular necrosis of 
the femoral head, which did not support the claim that the 
right hip problems were caused by the service-connected right 
ankle injury.  Therefore, the VA examiner did not believe 
that the right hip pathology was secondary to, or aggravated 
by, the service-connected right ankle fracture.  

The VA examiner added further commentary in a January 2005 
addendum to the March 2004 examination.  He again reviewed 
the entire claims file and observed that the veteran had no 
arthritis of the right hip while in service.  He also noted 
that x-rays of the right ankle taken in March 2004 failed to 
show any arthritis of the right ankle.  Given the absence of 
arthritis in the right ankle, the VA examiner failed to see 
any medical connection between the avascular necrosis and 
post-traumatic arthritis of the right hip and active service.  
He again concluded that the veteran's avascular necrosis and 
post-traumatic degenerative joint disease could not have been 
caused by the injury the right ankle suffered in service.  

Analysis

The veteran is claiming entitlement to service connection for 
arthritis of the right hip.  At the outset, the Board has 
considered whether presumptive service connection as a 
chronic disease is warranted in the instant case.  Under 
38 C.F.R. § 3.309(a), arthritis is regarded as a chronic 
disease.  However, in order for the presumption to operate, 
such disease must become manifest or aggravated to a degree 
of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of right hip arthritis within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
Here, the veteran does have a current diagnosis of avascular 
necrosis of post-traumatic degenerative joint disease of the 
right hip, satisfying the first element of a service 
connection claim.  However, the record fails to reveal any 
in-service complaints of, or treatment for, right hip 
arthritis during active duty.  Indeed, right hip arthritis 
was initially demonstrated years after service.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  Moreover, there is no competent opinion stating 
that the currently diagnosed right hip arthritis is causally 
related to active service.  For these reasons, a grant of 
direct service connection is not possible.  However, the 
veteran contends that his right hip arthritis is secondary to 
his service-connected residuals of a fracture of the right 
medial malleolus and the right distal tibia.    

Again, service connection may be established for disability 
which is proximately due to, or chronically aggravated by, a 
service-connected disability.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a); Allen, Id..  

In the present case, there is no competent opinion finding 
that the veteran's right hip arthritis is proximately due to 
or the result of his service-connected residuals of a 
fracture of the right medial malleolus and the right distal 
tibia.  In fact, the VA examiner in March 2004 reached the 
opposite conclusion, and that opinion was confirmed and 
clarified in a January 2005 addendum.  The VA examiner noted 
that the veteran's right hip x-rays were consistent with 
traumatic arthritis and avascular necrosis of the femoral 
head, which had no relationship to a right ankle injury.  The 
examiner further noted, in January 2005, that the veteran did 
not have any right ankle arthritis, and as such, there was no 
basis for finding the service-connected right ankle injury to 
have caused the current right hip arthritis.  

The Board finds the VA opinions described above to be 
probative.  Indeed, such conclusions were reached following a 
consideration of the claims file and were accompanied by a 
supporting rationale.  Moreover, no contradictory opinions 
are of record.  

The Board has also considered whether the evidence of record 
demonstrates that the veteran's nonservice-connected right 
hip arthritis has been aggravated by his service-connected 
right ankle disability.  Such would serve as a basis for a 
grant of service connection under 38 C.F.R. § 3.310(a) and 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, there 
is no showing that the veteran's right hip arthritis has been 
chronically aggravated by his service-connected right ankle 
injury.  In fact, the VA examiner in March 2004 specifically 
opined that the service-connected right ankle injury did not 
aggravate the veteran's currently diagnosed right hip 
arthritis. 

In conclusion, the evidence fails to demonstrate that the 
veteran's arthritis of the right hip is either causally 
related to service, or proximately due to or chronically 
aggravated by, his service-connected service-connected 
residuals of a fracture of the right medial malleolus and the 
right distal tibia.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

A compensable rating for a scar of the right hip is denied.

Service connection for arthritis of the right hip is denied.


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


